DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Patent Application No. 16/941,585, now U.S. Patent No. 11,021,737, and claims earliest benefit of U.S. Provisional Application No. 61/579,265, filed December 22, 2011, which teaches all the limitations of the current claims (for example, see paragraphs 9-14 and claims 1, 19 and 23).  Claims 21-50 will be examined on the merits.  Claims 1-20 were previously canceled.  No claims have been withdrawn from consideration. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,021,737 (cited on IDS of 07/21/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claims and the allowed claims of U.S. Patent No. 11,021,737 are both drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises contacting the sample with a detection reagent that comprises a probe that binds to the analyte and label comprising one or more pre-determined sequences, and detecting a temporal order of signal signatures in the sample that is associated with the one or more pre-determined sequences, and using the temporal order of signal signatures to identify the analyte in the sample.  The current claims are also drawn to detecting a second analyte in the sample using a second detection reagent.  It is noted that claims 23 and 48 of the ‘737 patent teaches binding of an additional detection reagent to the original analyte, but not a second analyte.  This additional species is an obvious variant that would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made since samples such as cells or tissue samples comprise multiple analytes that may be readily analyzed by the methods and detection reagents taught by the claims of U.S. Patent No. 11,021,737. 

4.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,227,639 (cited on IDS of 07/02/2021, 25-page document).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,227,639 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises contacting the sample with a detection reagent that comprises a probe that binds to the analyte and label comprising one or more pre-determined sequences, and detecting a temporal order of signal signatures in the sample that is associated with the one or more pre-determined sequences, and using the temporal order of signal signatures to identify the analyte in the sample.  The current claims are also drawn to detecting a second analyte in the sample using a second detection reagent.  It is noted that claim 17 of the ‘639 patent also teaches binding of an additional detection reagent to an analyte different than the original analyte, wherein the signal signatures corresponding to the detection reagent for each analyte are different.  In addition, the claims of U.S. Patent No. 10,227,639 also teach that the analyte is one of a plurality of analytes that are immobilized, the detection reagent comprises a probe targeting the analyte conjugated to a nucleic acid label comprising a plurality of pre-determined subsequences that forms an identifier of the probe, wherein a first decoder probe comprising a first detectable label is hybridized with a first subsequence and a first signal signature of the first detectable label is 

5.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 46-50 of copending U.S. Application No. 17/238,642.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 17/238,642 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of biological analysis to identify a plurality of analytes in a sample such as a cell or tissue sample that comprises contacting the sample with a plurality of detection reagents that comprises a probe that binds to the analyte and label comprising one or more pre-determined sequences, and detecting a temporal order of signal signatures in the sample that is associated with the one or more pre-determined sequences, and using the temporal order of signal signatures to identify the location of the analytes in the sample.  In addition, the claims of copending U.S. Application No. 17/238,642 also teach performing a plurality of readout cycles comprising a first and second readout cycle, each readout cycle comprising using a plurality of decoder probes to associate a plurality of detectable labels with a subset of the plurality of detection reagents bound to the plurality of analytes (nucleic acid molecules) in the cell or tissue sample, wherein a 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

6.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 46-50 of copending U.S. Application No. 17/238,682.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claims and the claims of copending U.S. Application No. 17/238,682 are both drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises contacting the sample with a detection reagent that comprises a probe that binds to the analyte and label comprising one or more pre-determined sequences, and detecting a temporal order of signal signatures in the sample that is associated with the one or more pre-determined sequences, and using the temporal order of signal signatures to identify the analyte in the sample.  The current claims are also drawn to detecting a second analyte in the sample using a second detection reagent.  This additional species is an obvious variant that would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made since samples such as 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

7.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 118, 119, 121-124 and 126-148 of copending U.S. Application No. 16/393,215.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claims and the claims of copending U.S. Application No. 16/393,215 are both drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises contacting the sample with a detection reagent that comprises a probe that binds to the analyte and label comprising one or more pre-determined sequences, and detecting a temporal order of signal signatures in the sample that is associated with the one or more pre-determined sequences, and using the temporal order of signal signatures to identify the analyte in the sample.  The current claims are also drawn to detecting a second analyte in the sample using a second detection reagent.  It is noted that claim 142 of the ‘215 application teaches binding of an 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 50 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Subject Matter Free of the Prior Art
10.	Claims 21-50 the claimed invention are novel and unobvious over the closest prior art of Chee et al. (U.S. Patent No. 9,371,598, cited on IDS of 07/21/2021), and no additional prior art was identified that teaches or suggests methods for biological analysis or mRNA expression analysis as currently claimed.  Chee teaches methods and systems for performing spatially encoded biological assays using high levels of multiplexing to identify defined spatial patterns in a biological sample, wherein probes are delivered to a biological sample affixed to a support to allow the probes to interact with the sample, delivering encoding oligonucleotides to the sample according to a known spatial pattern and coupling the encoding oligonucleotides to the probes, determining the sequence of the encoding oligonucleotides coupled to the probes using high-throughput sequencing, and mapping the biological targets to locations on or in the sample (see Abstract, column 2, lines 3-40, column 3, lines 18-35 and Figures 1 and 2).  However, Chee does not teach or suggest a method as currently claimed that comprises the use of first and second detection reagents comprising first and second probes and first and second one or more predetermined sequences to obtain first and second temporal order of signal signatures associated with first and second analytes in a cell of a cell sample, wherein the analytes may be first and second mRNA molecules, to identify the analytes and determine that the analytes are both located in the cell.  

Another reference of particular interest to the currently claimed invention is Sood et al. (U.S. Patent No. 9,201,063, cited on IDS of 07/02/2021, 25-page document).  Sood teaches a method for sequential analysis of biological samples that comprises contacting a sample in situ with a plurality of target-binding probes simultaneously to 
Other references of particular interest to the currently claimed invention are Hunkapiller et al. (U.S. Patent No. 9,232,067) and Livak, K.J. (U.S. Patent Pub. No. 2007/0190543). 

Conclusion
11.	Claims 21-50 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 21-50 are free of the prior art, as also discussed above. 

Correspondence

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637